Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
As to claim 1, “the at least one at least partially pressure-decoupled fluid drive unit” (lines 10-11) lack antecedent basis.  Note that lines 8-9 call for decoupling a “part” (line 9) of one drive unit from the flow path, while lines 10-11 refer to a unit as a whole that is pressure decoupled.  Contrast this claim, with one at replaces “at least partially” with - - part of the at least one - - .1
As to claim 1, the meaning of the colon (“:”, line 8) is confusing.  How does the colon link the last 7 lines of this claim relate to lines 8-11 from last?  Should the “:” be interpreted as - - , the control unit further configured to - - ?
As to claim 1, what are the alternatives of the “or” (line from last)?  Are lines 5-7 from last the alternative to the last 4 lines; or are the last 4 lines also an alternative to some subject matter of lines 1-11 too?  Should the “:” be interpreted as - - , the control unit further configured to - - ?

Claims 1,2,3,5,6,7,8,11,12,13,15,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikfors ‘304.
Wikfors ‘304 teaches (Figure1) a sample separation apparatus including: fluid drive arrangement including plurality of drive units 111,112 to drive mobile phase along a path (115, 120, 130) to a 
Wikfors does not state that the pump stoppage causes a pressure decoupling between the pumps and path (115,120,130).
As to claims 1,2,5,7,12, it is well known that positive displacement pumps employ one way valves at the pump exit to prevent back flow, suggestive of using such at the output of the pump.  As such, when the pump stops, there is a pressure decoupling from at least a part (i.e. piston) of the pump.
As to claims 6,15, pump 233 may be deemed part of the “fluid drive arrangement”.
As to claims 3,8, when the 2 units are out of sync, they a decoupled due to the one way valves.
As to claim 11, pumps 233 are known to employ pressure sensors to provide a level of control.
As to claim 13, note the mixing point 115.  Also, pump 233 may be deemed part of the “fluid drive arrangement”, and thus a third drive unit.
As to claim 16, the volume between each pump 111,112 and mixing point 15 temporarily accommodate solvent of the mobile phase before they are mixed at location 15 to provide that mobile phase.
	As to claim 18, note the column 13, and detection 140 unit that detects separated material.



Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikfors ‘304.
As to claim 19, Wikfors ‘304 teaches (Figure1) a sample separation method, including: driving mobile phase along flow path 103,110,P11,P16 to sample separation unit 130 by drive arrangement including units 103,111,112 (Figure 2A); accommodating sample in a sample accommodation volume 220 that’s coupable/decoupable to the flow path via valve 211 (Figure 2A); pressure decoupling a part of one of the drives (per explanation in rejection of claim 1 above) from the flow path; and depressurizing the sample volume 220 immediately prior to the pump 233 being used to pump sample along path 231,232,G22 (P22,P23),220,G23 to “WASTE” (Figure 2C), such depressurizing taking place after a prior sample was transported to the flow path via valve 211 (as shown in Figure 2C).  Wikfors states (Para 20) that the drive units 111,112 (i.e. pumps) may be positive displacement pumps.  When the system is shut down by the control 170, the pumps stop.  Pumps pump solvents.
Wikfors does not state that a part of one of the fluid drive units (pump) is pressure decoupled from the path (115,120,130).
As to claims 19, it is well known that positive displacement pumps employ one way valves at the pump exit to prevent back flow, suggestive of using such at the output of the pump.  As such, when the pump stops, there is a pressure decoupling from at least a part (i.e. piston) of the pump.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1   Claim 3 is not rejected on this point, as claim 3 cures the 112(b) of claim 1 on this one point.